PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $1,224.53 for five laser jet printers, twenty ink cartridges, and two toners, which it provided to respondent. Claimant did not receive payment for these items.
In its Answer, respondent admits the validity of the claim as well as the amount, *223and states that there were sufficient funds expired in that appropriate fiscal year from which the invoices for these items could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $1,224.53.
Award of $ 1,224.53.